Citation Nr: 1043905	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  06-28 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Entitlement to an initial evaluation in excess of 20 percent 
for the period prior to January 4, 2007, for degenerative 
joint disease of the lumbar spine.

2.	Entitlement to an evaluation in excess of 30 percent for the 
period as of January 4, 2007, for degenerative joint disease 
of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1994 to August 
1998.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia which awarded the Veteran an initial evaluation of 20 
percent for his degenerative joint disease (DJD) of the lumbar 
spine.  The case was subsequently transferred to the Louisville, 
Kentucky RO.

In a rating decision, dated July 2007, granted the Veteran an 
increased rating of 30 percent, effective January 4, 2007.  After 
the Veteran has perfected his appeal, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  AB v. 
Brown, 6 Vet. App. 35 (1993).

This case was brought before the Board in October 2009, at which 
time the claim was remanded to the Agency of Jurisdiction (AOJ) 
to further assist the Veteran in the development of his claim.  
The requested development having been completed, the case is once 
again before the Board for appellate consideration of the issues 
on appeal.

Evidence on file includes allegations that are sufficient to 
raise a claim of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU).  See March 2006 statement by co-worker, 
December 2009 statement in support of claim, January 2007 VA 
examination, and March 2010 VA examination; see also Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) ("[o]nce a Veteran 
submits evidence of a medical disability and makes a claim for 
the highest rating possible, and additionally submits evidence of 
unemployability, ... VA must consider TDIU.").  The RO did not 
consider such a claim.  Rice v. Shinseki, 22 Vet. App. 447, 453 
(2009) (noting that a claim to TDIU benefits is not a free-
standing claim that must be pled with specificity; it is 
implicitly raised whenever a pro se Veteran, who presents cogent 
evidence of unemployability, seeks to obtain a higher disability 
rating).  Therefore, this issue is REFERRED to the RO for 
appropriate action.  


FINDINGS OF FACT

1.	Prior to January 4, 2007, the Veteran's lumbar spine 
disability was manifested by complaints of pain, limited 
flexion no worse than 60 degrees and limited extension no 
worse than 15 degrees.

2.	As of January 4, 2007, the preponderance of the medical 
evidence indicates the Veteran's lumbar spine disability was 
manifested by complaints of pain, complaints of functional 
impairment, limited flexion no worse than 45 degrees, and 
extension to full 30 degrees.


CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 20 percent for a 
lumbar spine disability prior to January 4, 2007 have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.45, 
4.59, 4.71a, Diagnostic Codes 5242 and 5243, General Rating 
Formula for Diseases and Injuries of the Spine (2010).

2.	The criteria for an evaluation in excess of 30 percent for a 
lumbar spine disability as of January 4, 2007 have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.45, 
4.59, 4.71a, Diagnostic Codes 5242 and 5243, General Rating 
Formula for Diseases and Injuries of the Spine (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to 
the Veteran in March 2004 and December 2006.  The March 2004 
letter advised the Veteran of the information necessary to 
substantiate his claim and of his and VA's respective obligations 
for obtaining specified types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The 
December 2006 letter also advised the Veteran of how disability 
ratings and effective dates are determined.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) 
notice prior to the adjudication of the claim in the July 2004 
rating decision, the Board finds that providing him with adequate 
notice in the December 2006 letter followed by a readjudication 
of the claim in the July 2007 rating decision, the July 2007 
supplemental statement of the case, and the June 2010 statement 
of the case 'cures' any timing problem associated with inadequate 
notice or the lack of notice prior to the initial adjudication.  
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), 
citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board 
finds that even if the above letters failed to provide the 
Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice 
problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the claim 
after reading the above letters as well as the rating decision, 
statement of the case, and supplemental statement of the case.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the 
Board finds that there can be no prejudice to the Veteran due to 
a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, 
none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  The VA has also obtained private treatment 
records and associated them with the file.  The Veteran has at no 
time referenced outstanding records that he wanted VA to obtain 
or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The Veteran was afforded a medical examination in June 2004, 
January 2007, and March 2010 to obtain an opinion as to the 
severity of his lumbar spine disability.  These opinions were 
rendered by medical professionals following a thorough 
examination and interview of the appellant and review of the 
claims file.  The examiners obtained an accurate history and 
listened to the appellant's assertions.  The examiners laid a 
factual foundation and reasoned basis for the conclusions that 
were reached.  Therefore, the Board finds that the examination is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

There is no objective evidence indicating that there has been a 
material change in the severity of the appellant's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
Therefore, the Board finds that the examination is adequate.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board also finds that there has been substantial compliance 
with the October 2009 Board remand.  See generally Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Veteran's most current 
VA treatment records are in the claims file, and the RO has 
attempted to obtain all private treatment records identified by 
the Veteran.  Furthermore, the Veteran was afforded a VA 
examination in March 2010 to determine the severity of his lumbar 
spine disability.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was possible 
for a Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In this case, staged ratings have been 
considered and applied where warranted by the evidence.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The factors 
involved in evaluating, and rating, disabilities of the joints 
include weakness; fatigability; incoordination; restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. § 
4.45.

The Veteran's lumbar spine disability is rated according to 
38 C.F.R. § 4.71a, Diagnostic Code 5242, which is applicable to 
degenerative arthritis of the lumbar spine.  The Board notes that 
the Veteran has been diagnosed with degenerative disc disease of 
the lumbar spine.  See, e.g., March 2010 VA examination.  
Therefore, 38 C.F.R. § 4.71a, Diagnostic Code 5243, relating to 
intervertebral disc syndrome, is potentially applicable to the 
Veteran's claim.  Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  

Under the General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease, unfavorable ankylosis of the 
entire spine warrants a 100 percent rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 percent 
rating.  Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent rating.  Forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the entire 
cervical spine warrants a 30 percent rating.

Finally, forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spine contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis warrants a 20 percent 
rating.

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest 
five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes contained in Diagnostic Code 5243 
provides for a 20 percent evaluation when there are 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months.  A 40 
percent evaluation is contemplated when there are incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months.  A 60 percent 
evaluation is contemplated for incapacitating episodes having a 
total duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  If 
intervertebral disc syndrome is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.  Id.  Note (2).

The Board notes under Diagnostic Code 5003, arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the specific 
joint involved.  When the limitation of motion of the specific 
joint is noncompensable, a rating of 10 percent is for 
application for each major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm 
or satisfactory evidence of painful motion.  Id.

With regard to Diagnostic Code 5003 for degenerative arthritis, 
the Board finds that the Veteran has been diagnosed with 
degenerative disc disease.  (See e.g., March 2010 VA 
examination).  However, the Board notes that Diagnostic Code 5003 
is only applicable where the Veteran would receive a 
noncompensable rating for limitation of motion under the 
appropriate Diagnostic Code for the specific joint or joints 
involved.  Furthermore, in the absence of limitation of motion, 
Diagnostic Code 5003 does not provide for a rating greater than 
10 percent unless there is x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  In this case, the 
Veteran has been appropriately rated for limitation of motion of 
the lumbar spine under Diagnostic Code 5242.  Moreover, the March 
2007 private treatment record and March 2010 VA examination note 
lumbar spine degenerative disc disease and, therefore, DC 5003 
does not provide for a higher rating.  



Prior to January 4, 2007

Prior to January 4, 2007, the Veteran has been assigned an 
evaluation of 20 percent for his lumbar spine disability.  

The Board notes that VA must consider all the evidence of record 
to determine when an ascertainable increase occurred in the rated 
disability.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see 
also Swanson v. West, 12 Vet. App. 442 (1999).  However, in this 
case, none of the evidence developed subsequent to January 2007 
is relevant to the appropriate rating to be assigned because it 
does not contain any opinions or findings as to the severity of 
the Veteran's disability for the time period prior to January 4, 
2007.  

Having considered all the relevant evidence of record, the Board 
finds that the Veteran is not entitled to an evaluation in excess 
of 20 percent for his lumbar spine disability at any point prior 
to January 4, 2007.  

During this time period, the Veteran complained of chronic pain, 
difficulty standing, sitting, resting and limited motion.  VA 
outpatient treatment records from 2006 indicate complaints of 
chronic low back pain with no lower extremity weakness or 
numbness and no complaints of bowel or bladder incontinence.  In 
October 2006, the Veteran was issued a TENs unit and a lumbar 
corset for his pain.  At that time, the VA physician noted the 
Veteran's lumbar spine had "severely limited range of motion" 
due to pain, but no specific degrees were noted at that time.

The Veteran was afforded a VA examination in June 2004 where the 
examiner diagnosed the Veteran with degenerative joint disease of 
the lumbar spine, confirmed by x-ray, with forward flexion, 
limited by pain, to 60 degrees and extension limited to 15 
degrees.  The examiner noted all range of motion was painful and 
on repetitive motion, the patient lost degrees of motion.  See 
DeLuca, 8 Vet. App. 202.  The examiner further noted normal 
sensory and neurological testing. 

Applying the range of motion measurements to the general ratings 
formula, the above evidence demonstrates the Veteran is not 
entitled to an evaluation greater than 20 percent for orthopedic 
manifestations of his lumbar spine disability.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the 
Spine.  An evaluation greater than 20 percent is not warranted as 
there is no medical evidence of forward flexion of the cervical 
spine limited to 15 degrees or less, or flexion of the lumbar 
spine being limited to 30 degrees or less at any point prior to 
January 4, 2007.  Id.  In addition, there is no objective 
evidence of ankylosis of any part of the spine during this 
period.  Id.

The Board has considered whether the Veteran is entitled to an 
evaluation in excess of 20 percent under the schedular criteria 
for intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  The Veteran claims he misses work because 
of back pain where he requires bed rest.  Medical evidence from 
this time period, however, does not confirm any amount of 
incapacitating episodes with physician-prescribed bed rest.  
Accordingly, the Board finds DC 5243 inapplicable here.  See 
generally 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board has also considered whether a separate evaluation for 
neurological disability or urinary/bladder impairment is 
warranted prior to January 4, 2007.  As indicated above, however, 
both VA outpatient treatment records as well as VA examination 
found no evidence of neurological, sensorineural or 
bladder/urinary abnormality.  The June 2004 VA examination report 
reflects the Veteran exhibited bilateral deep tendon reflexes, 
knee and ankle reflexes were 2+ and equal, and plantar reflexes 
were flexor bilaterally.  Also, although the Veteran had a 
straight leg raise test positive at 60 degrees bilaterally with 
low back pain, the examiner specifically noted the Veteran did 
not suffer from pain to the lower extremities.  The Veteran 
denied both lower extremity weakness or numbness and 
bowel/bladder incontinence in an August 2006 VA outpatient 
treatment record.  For these reasons, the Board finds that a 
separate evaluation for neurological disability is not warranted 
for the period prior to January 4, 2007.

Functional loss was considered pursuant to 38 C.F.R. §§ 4.40, 
4.45 and DeLuca, 8 Vet. App. 202.  The June 2004 VA examination 
reported that range of motion caused pain, as noted above.  The 
June 2004 VA examiner went on to report that although the Veteran 
had symptoms of a lumbar spine disability, he was currently 
working and only reported taking off 1 week in the prior 12 
months for back pain.  However, the examination did not note 
complaints of fatigability, lack of endurance or incoordination 
or objective findings thereof.  The examiner further found no 
additional loss of range of motion of the Veteran's lumbar spine 
on repetition.  VA outpatient treatment records note the 
Veteran's complaints of "severely limited range of motion" due 
to pain, but the records do not quantify these complaints with 
any specific degrees or objective findings.  The Veteran's 
current rating already takes into account the Veteran's limited 
motion, to include due to pain and, therefore, the Board 
concludes that an increase based on the DeLuca criteria is not 
warranted.

In short, the Veteran's low back disability prior to January 4, 
2007 was manifested mainly by complaints of pain and limited 
motion, with objective findings of limited flexion no worse than 
60 degrees of motion and limited extension no worse than 15 
degrees of motion.  There was no objective evidence of limitation 
of motion of the lumbar spine warranting a higher evaluation 
during this time frame.  In addition, there is no evidence of 
ankylosis of the thoracolumbar spine, nor was there evidence of 
incapacitating episodes having a total duration of at least two 
weeks during a twelve-month period.

In light of the above, the Board finds that the Veteran is not 
entitled to an evaluation in excess of 20 percent for his 
service-connected lumbar spine disability prior to January 4, 
2007.  The Board has considered whether the benefit of the doubt 
rule applies to this stage of the appeal.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
However, a preponderance of the evidence is against a higher 
evaluation; thus, this rule does not apply and the claim for an 
increased initial evaluation for a lumbar spine disability must 
be denied.

From January 4, 2007

As noted above, the Veteran's lumbar spine disability has been 
rated as 30 percent disabling under from January 4, 2007 under 
38 C.F.R. § 4.71(a), Diagnostic Code 5242.  The normal range of 
lumbar spine motion is 90 degrees of flexion and 30 degrees of 
extension.  38 C.F.R. § 4.71a, Plate V (2010).  A 40 percent 
evaluation is granted when lumbar flexion is limited to 30 
degrees or less.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine.

Again, the Board notes that VA must consider all the evidence of 
record to determine when an ascertainable increase occurred in 
the rated disability.  See Hazan v. Gober, 10 Vet. App. 511 
(1997); see also Swanson v. West, 12 Vet. App. 442 (1999).  In 
this case, as will be discussed more thoroughly below, the Board 
has considered all the medical evidence from all time periods to 
ascertain whether an ascertainable increase in the Veteran's 
disability occurred and when such increase occurred. 

For reasons explained immediately below, the Board finds the 
preponderance of the evidence does not support an evaluation in 
excess of 30 percent for the Veteran's lumbar spine disability 
from January 4, 2007.

As noted above, prior to January 4, 2007, the medical evidence 
did not show any indication that the Veteran's lumbar disability 
was manifested by neurological, bladder or urinary abnormality.  
VA and private medical records thereafter, however, indicate left 
lower extremity radiculopathy, specifically within a January 2007 
VA examination and subsequent 2007 VA outpatient treatment 
records.  As such, the RO awarded the Veteran a separate rating 
for lower left leg radiculopathy in a July 2007 rating decision.  
The Veteran also claimed erectile dysfunction secondary to his 
lumbar spine disability and this claim was denied in an April 
2007 rating decision.  Neither of those decisions was appealed by 
the Veteran and, therefore, the Board does not have jurisdiction 
to review them here.   

Aside from those manifestations, the medical evidence from 
January 2007 reveals significant inconsistencies with regard to 
the severity of the Veteran's disability.

In 2007, VA outpatient treatment records note low back pain with 
MRI evidence of a disc bulge, posterior tear, and radiculopathy.  
A September 2007 VA outpatient treatment record notes the 
Veteran's low back exhibits "significantly limited" range of 
motion, but no actual range of motion results were noted at that 
time.  Private treatment records from 2007 similarly note a disc 
bulge and chronic low back pain with limited range of motion.  

The Veteran was afforded a VA examination in January 2007 where 
the Veteran complained of pain, limited motion, weakness, 
stiffness and frequent flare-ups.  Range of motion testing 
revealed forward flexion limited to 45 degrees with pain starting 
at 30 degrees.  No further loss of motion, however, was noted on 
repetition.  Extension was noted to be normal even after 
repetition.  Other than the radiculopathy of the left lower 
extremity, which is already service-connected, the examiner found 
no additional neurological abnormalities.  The examiner did not 
note any incapacitating episodes in the previous 12 months.

The Board previously remanded the claim for an additional 
examination because of significant inconsistencies in the record.  
As noted above, the range of motion findings within the January 
2007 examination are vastly different than those findings in 
2004.  In contrast, however, the January 2007 VA examiner 
concluded the Veteran had "mild" degenerative changes of the 
lumbar spine with "no significant change...since the last [2004 VA 
examination]."  

VA outpatient treatment records similarly varied at times 
indicating "severe" or "significant" range of motion whereas 
other times VA outpatient treatment records note the Veteran's 
complaints of chronic pain with no significant objective 
findings.  Also significant, 2007 VA outpatient treatment records 
note discussion with the Veteran about his "poor results of 
lumbar fusion."  In contrast, VA examinations throughout time, 
to include the January 2007 VA examination and, most recently, 
the March 2010 VA examination, indicate the Veteran has never 
undergone surgery for his lumbar spine.  Indeed, in February 
2009, a VA neurosurgeon specifically told the Veteran he was not 
a surgical candidate.

There is a noticeable gap in treatment from 2007 to 2009 in the 
VA outpatient treatment records and private treatment records do 
not appear to close this gap.  From 2009, VA outpatient treatment 
records again note the Veteran's complaints of chronic pain and 
referrals to neurosurgery.  A September 2009 note from a VA 
neurosurgeon, however, indicates the Veteran's low back 
disability is "not bad enough for surgery."  

The Veteran was afforded a VA examination in March 2010, which 
shows vastly different range of motion results than the January 
2007 VA examiner.  Specifically, the examiner found forward 
flexion limited to 85 degrees and extension to full 30 degrees.  
There was no evidence of objective pain on active range of 
motion.  The examiner noted the Veteran's history of 
radiculopathy, chronic pain and other range of motion findings.  
In resolving the discrepancy, the examiner indicated the 
Veteran's history is "not consistent with severe back pain in 
the experience of the examiner...."  Indeed, the examiner opined 
that the Veteran's specific complaints of radiating pain are "in 
a pattern that is not possible anatomically."  The examiner 
observed that despite the Veteran's complaints, the Veteran did 
not appear to have severe pain entering and leaving the room, or 
in dressing and undressing for the examination.  Indeed, despite 
the January 2007 examiner's range of motion findings, the 2007 
examiner similarly diagnosed the Veteran with a "mild" low back 
disability as observed by objective testing.  The March 2010 
examiner rendered a thorough discussion explaining in detail that 
the Veteran's subjective complaints were not consistent with 
objective findings and, indeed, not anatomically possible.

The Board finds the March 2010 VA examination persuasive.  It is 
based on a thorough orthopedic and neurological examination and a 
complete review of the claims folder.  The examiner provided a 
thorough discussion reconciling some of the conflicting findings 
throughout time.

From January 4, 2007, the medical and subjective complaints 
pertinent to the Veteran's low back have been extremely 
inconsistent.  The consistent facts, however, include chronic 
complaints of low back pain, some amount of limited range of 
motion due to pain and some amount of radiating pain.  

The Veteran is currently rated at 30 percent for this time 
period.  An evaluation greater than 30 percent is not warranted 
unless there is no medical evidence of forward flexion of the 
lumbar spine limited to 30 degrees or less.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine.  
In this case, the January 2007 examiner noted the Veteran's 
forward flexion to be limited to 45 degrees, with pain starting 
at 30 degrees.  In contrast, the March 2010 VA examiner found 
forward flexion to be merely limited to 85 degrees, with no 
further limitation on repetition.  Neither examiner found any 
limitation of extension.  The Board concludes the Veteran's 
disability most nearly approximates the current 30 percent 
rating, but no more.

Although the January 2007 VA examiner noted pain starting at 30 
degrees of forward flexion, this finding is in complete contrast 
to the vast majority of the other medical evidence.  Indeed, the 
finding is in contrast to the 2007 VA examiner's ultimate 
diagnosis of "mild" degenerative changes of the lumbar spine 
with "no significant change" since the 2004 VA examination.  
The March 2010 VA examiner, moreover, opined the Veteran's 
complaints are not supported by objective findings and, indeed, 
are not "possible" given human anatomy and objective findings.  
The 2010 VA examiner provided a persuasive and thorough rationale 
for these conclusions.  For these reasons, the Board finds the 
other and more recent medical findings a more accurate portrayal 
of the current severity of the Veteran's disability versus the 
January 2007 VA examiner's findings.

Aside from the January 2007 VA examiner's findings noting painful 
motion at 30 degrees forward flexion, range of motion testing 
does not reveal limited motion warranting a rating in excess of 
30 percent from January 4, 2007.

As discussed above, 38 C.F.R. § 4.40 allows for consideration of 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
See DeLuca, 8 Vet. App. 202.  Further, 38 C.F.R. § 4.45 provides 
that consideration also be given to weakened movement, excess 
fatigability and incoordination.  The January 2007 VA examination 
addresses DeLuca issues and how the Veteran's lumbar spine 
disability causes functional impairment.  The examiner noted that 
the Veteran was working in a position where he had been for 5-10 
years.  The Veteran reported he had missed work for 2 months in 
the past year due to back problems and he also had problems 
lifting and carrying, a lack of stamina, weakness, and fatigue.  
The Veteran also reported problems bending and when trying to 
pick up his daughter.  However, the January 2007 VA examination 
report also indicated that the Veteran did not have additional 
loss of range of motion, or increased pain with repetitive 
testing.  There is also no incoordination noted.  The March 2010 
VA examination did not note that the Veteran's lumbar spine 
disability created any significant functional impact.  The March 
2010 VA examiner also noted that although the Veteran had 
symptoms of a lumbar spine disability, with daily severe flare-
ups, he was working full time and did not miss work frequently.  
The March 2010 VA examination report also indicated that the 
Veteran did have pain following repetitive motions, but that 
there were no additional limitations after three repetitions of 
range of motion.  As such, the Board concludes that an increase 
based on the DeLuca criteria is not warranted.

The Board has considered whether the evidence of record 
demonstrates entitlement to a rating in excess of 30 percent 
under 38 C.F.R. § 4.71 Diagnostic Code 5243 (2010), pertaining to 
intervertebral disc syndrome.  However, there is no evidence of 
incapacitating episodes having a total duration of at least four 
weeks during a twelve month period.  To the contrary, although at 
the March 2010 VA examination the Veteran answered that he had 
suffered incapacitating episodes, he later answered there had 
been none in the past year.  As such, an evaluation greater than 
30 percent is not warranted under the rating criteria for 
intervertebral disc syndrome.

The Board has also considered whether any additional separate 
evaluation for neurological disability is warranted (other than 
what is already service connected).  However, there is no 
objective evidence to indicate such an evaluation is warranted.  
As discussed above, the Veteran currently has a 10 percent 
evaluation for radiculopathy of the lower left extremity based on 
the January 2007 VA examiner's findings.  In the March 2010 VA 
examination, the examiner specifically performed a separate 
peripheral nerve examination.  Although the examiner noted the 
Veteran's history of radiculopathy, no such neurological findings 
were apparent at that time. Indeed, the examiner noted the 
Veteran's complaints of pain and numbness was not in a pattern 
anatomically possible.  The examiner ultimately found that the 
Veteran's radiculopathy was likely improving as the disc 
herniation previously noted in May 2007 had resolved, as shown by 
the most current MRI.  Also, there is no evidence of record that 
the Veteran suffers from bowel or bladder impairment related to 
his lumbar spine disability.  Thus, the Board finds that an 
additional, separate evaluation for neurological disability is 
not warranted.

Having considered the evidence of record, the Board finds that 
the Veteran is not entitled to an evaluation in excess of 30 
percent for his lumbar spine disability as of January 4, 2007.  
In this regard, the Board notes that the Veteran's lumbar spine 
disability was manifested during this period by subjective 
complaints of pain, difficulty standing and sitting, 
fatigability, decreased range of motion, and evidence of 
degenerative disc disease.  In addition, there is evidence of 
painful motion, stiffness, weakness, and daily flare-ups.  (See 
March 2010 VA examination).  There is no evidence, however, of 
lumbar flexion limited to 30 degrees or less, ankylosis of the 
lumbar spine or the entire spine, or evidence of incapacitating 
episodes having a total duration of at least four weeks during a 
twelve-month period.

For the reasons discussed above, the Board finds that an 
evaluation in excess of 30 percent for a lumbar spine disability 
from January 4, 2007 is not warranted.  As a preponderance of the 
evidence is against a higher evaluation, the benefit of the doubt 
rule does not apply, and the claim for an increased evaluation 
from January 4, 2007 for a lumbar spine disability must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Extra-Schedular Considerations

The Board acknowledges the Veteran's contention that his lumbar 
spine disability is worse than the evaluations currently 
assigned.  However, in determining the actual degree of 
disability, an objective examination is more probative of the 
degree of the Veteran's impairment.  Furthermore, the opinions 
and observations of the Veteran alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.71a with 
respect to determining the severity of his service-connected 
disabilities.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) and (2) (2010).  

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disability on appeal 
with the established criteria found in the rating schedule for 
these disabilities show that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disabilities are inadequate (which it 
manifestly is not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent hospitalizations, or any, for his lumbar spine 
disability.  

With regard to extraschedular considerations for employment, the 
January 2007 VA examiner reported that the Veteran had missed 
work over the past year due to back pain.  The Veteran's wife 
sent in a statement in support of the claim in August 2006 which 
did not state that the Veteran completely missed work, but rather 
that he came home early frequently due to back pain.  A March 
2006 statement by a co-worker also stated that the Veteran 
sometimes left work early and asked for breaks due to his back 
pain.  However, the March 2010 VA examiner found that the Veteran 
reported he was employed full time, as he had been for 5-10 
years, and he further found the Veteran did not miss work 
frequently due to his lumbar spine disability.  The Veteran also 
reported at the March 2010 VA examination that he had experienced 
no incapacitating episodes in the past 12 months.

The Veteran contends he has severe daily flare-ups, pain when 
sitting, standing, or resting, and problems interacting with his 
daughter as he experiences pain when bending.  As noted above, 
however, these symptoms were already contemplated in the rating 
currently assigned.  There is no evidence in the medical records 
of an exceptional or unusual clinical picture.


In short, there is nothing in the record to indicate that the 
Veteran's disability causes impairment over and above that which 
is contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991), the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the Veteran.  In this case, the Board 
finds no provision upon which to assign greater evaluations than 
as already discussed above.


ORDER

An evaluation in excess of 20 percent for the period prior to 
January 4, 2007 for a lumbar spine disability is denied.

An evaluation in excess of 30 percent from January 4, 2007 for a 
lumbar spine disability is denied.



____________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


